Citation Nr: 9903918	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a right knee 
injury, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel

INTRODUCTION

The veteran had active service with the United States Army 
from September 1978 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the evaluation for the 
veteran's service-connected right knee injury to 20 percent 
under diagnostic codes 5259-5257.  

By memorandum, dated in September 1998, the Board advanced 
the veteran's case on the docket because of an administrative 
error by VA, which resulted in the veteran's VA Form 9, 
substantive appeal, not being timely received.  See 
38 U.S.C.A. § 7107(a)(2) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.900(c) (1998).  Therefore, although the veteran's 
substantive appeal was received in January 1998, more than 
one year after the RO decision sent under cover letter in 
December 1996, the Board considers the appeal timely filed 
and will proceed with consideration of the veteran's claim.  

The Board notes that the veteran had previously applied for 
VA vocational rehabilitation assistance and was denied.  By 
letter July 1998, the veteran again requests vocational 
rehabilitation, as he cannot continue in his present 
employment due to knee pain.  This claim is referred to the 
RO for action as necessary.   


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

At a hearing before an RO hearing officer in January 1998, 
the veteran testified that his knee condition had worsened in 
the previous year since the VA examination in October 1996.  
Another VA examination was conducted in April 1998 to 
determine the current state of the veteran's service-
connected knee disability.  At the VA examination, the 
veteran provided a history of right knee injury during 
service in 1981.  He indicated that he had constant knee pain 
which increased after walking, during driving or working.  
Rest, ice, and Motrin provided some relief.  He noted 
swelling about six days a month, especially after exercising 
or working.  He indicated that he could not walk more than 
one-half of a block or stand for longer than twenty minutes 
without knee pain.  The veteran stated he was able to walk up 
or down three flights of stairs with pain and awakened about 
five nights per week because of knee pain.  

Examination showed the veteran's right knee was hypertrophic 
with mild effusion, tenderness to palpation.  Range of motion 
was 0 to 90 degrees with pain.  The veteran walked with a 
limp, could not walk on tip toes or on heels, or squat due to 
knee pain.  X-ray examination showed right knee degenerative 
joint disease.  The examiner indicated a diagnosis of right 
knee pain, secondary to degenerative joint disease with 
significant physical limitation.

Overall, the Board is of the opinion that additional 
development of the record in the form of specific findings as 
to limitation of motion and cartilage dislocation or removal, 
corresponding to the current rating criteria is needed in 
order to determine the underlying medical issues to enable 
the Board to render a final determination.  Colvin v. 
Derwinski , 1 Vet. App. 171 (1991).  Accordingly, the case is 
remanded to the RO for the following development:






1. The RO should attempt again to obtain the 
private treatment records identified by 
the veteran at the January 1998 hearing.  
In addition any other medical records, 
both private and from VA, for treatment 
of the veteran's knee disability since 
January 1998 should be obtained and 
associated with the claim's folder.  

2. The RO should obtain a VA medical 
examination to evaluate the veteran's 
current knee disability.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  The examiner should perform 
any testing necessary to provide an 
assessment of the veteran's condition.  
The examiner should make specific 
findings as to both passive and active 
range of motion and provide an opinion as 
to the effect of pain on the veteran's 
range of motion.  The examiner is asked 
to describe the condition of the 
semilunar cartilage, specifically whether 
removal or dislocation is noted.  The 
examiner should also indicate whether the 
subluxation noted on the April 1998 
examination is slight, moderate, or 
severe in nature.  Any opinions as to the 
extent of severity of the appellant's 
right knee disability must be accompanied 
by a complete rationale.



3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.

4. After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an evaluation in 
excess of 20 percent for a right knee 
injury under the Schedule.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


